Citation Nr: 0520001	
Decision Date: 07/22/05    Archive Date: 08/03/05

DOCKET NO.  04-21 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for Type II diabetes 
mellitus, including as a result of herbicide exposure. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran had active military service from March 1968 to 
November 1970.  This included service in Korea from June 1969 
to November 1970.

This case comes to the Board of Veterans' Appeals (Board) 
from a May 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina. 

A hearing was held before the Veterans Law Judge signing this 
document in November 2004.  A transcript of the hearing is of 
record. 


REMAND

A physician's statement dated in March 2003 reflects that the 
veteran had been diagnosed with Diabetes Mellitus, Type II 
(adult onset), and that the veteran was diagnosed with 
diabetes by Dr. Ross Fogleman in November 1994.

The veteran alleges that his diabetes was caused by the 
exposure to herbicides during his service in Korea in 1969 
and 1970.  38 U.S.C.A. § 1116(a) provides for presumptive 
service connection on the basis of herbicide exposure for 
diseases specified in 38 U.S.C.A. § 1116(a)(2), which 
manifested to a degree of 10 percent within a specified 
period, in a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975.

Pursuant to 38 U.S.C.A. § 1116(a)(2)(H), 38 C.F.R. § 3.309(e) 
provides that Type II diabetes mellitus is a disease 
presumptively due to in-service exposure to herbicides.  The 
regulations further provide that if Type II diabetes mellitus 
is manifested anytime after such service, and if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, and if the 
veteran shows a current disability due to Type II diabetes 
mellitus then, even though there is no record of such disease 
during service, service connection is presumed provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) have been met.  

As for exposure to herbicides outside of Vietnam, it is 
established that Agent Orange was used in Korea along the 
DMZ.  The United States Department of Defense (DOD) has 
confirmed that Agent Orange was used from April 1968 through 
July 1969 along the DMZ.  DOD defoliated the fields of fire 
between the front line defensive positions and the south 
barrier fence.  The size of the treated area was a strip 151 
miles long and up to 350 yards wide from the fence to north 
of the "civilian control line."  There is no indication that 
herbicide was sprayed in the DMZ itself.  

The 2nd and 7th Infantry Divisions, United States Army, had 
elements in the affected area at the time Agent Orange was 
being used.  Field artillery, signal and engineer troops also 
were supplied as support personnel to various elements of 
those infantry divisions.  

Service personnel records show that the veteran was listed as 
enroute to Korea in May 1969 and that he was assigned to a 
signal battalion in Korea from June 1969 until November 1970.  
He served with Company B of the 51st Signal Battalion.  Thus, 
it is possible that he worked with units of the 2nd or 7th 
Infantry Divisions as a support signal troop during the time 
of the confirmed use of Agent Orange.

In April 2003 the veteran stated that he his unit laid PCM 
(Pulse Code Modulating) cable along the DMZ during in 1969 
and 1970 and that he saw dead foliage due to the use of Agent 
Orange.  In May 2003, he again stated that he worked along 
the DMZ laying signal cable and that unit records showing 
daily work orders would confirm this.  He stated that on at 
least 4 different occasions his unit was given work details 
for installing cable along the DMZ.

In an August 2003 letter the RO requested verification of the 
veteran's possible exposure to herbicides from the United 
States Armed Services Center for Unit Records Research 
(USASCURR).  In an April 2004 reply, USASCRURR noted that 
herbicides had been used along the southern boundary of the 
demilitarized zone during the 1967-1969 period by Republic of 
Korea Armed Forces as a part of counter-infiltration 
operations.  The unit history submitted by the 51st Signal 
Battalion (51st Sig Bn) documents the unit's location as Camp 
Pililaau, Korea, during 1969.  It also operated a 
communications center at Camp Red Cloud.  Camp Pililaau and 
Camp Red Cloud were located about 21 and 19 miles from the 
DMZ respectively.  However, USASCRURR could not confirm that 
the veteran's unit performed operations along the DMZ.

In May 2004 the veteran again stated that he performed duties 
laying wire on the DMZ.  As a member of the 51st Signal 
Battalion, his unit supported a missile site at Camp Red 
Cloud and on several occasions his unit worked near the DMZ, 
as his unit had to correct any communication problems on the 
DMZ, which could not be done without being on location.  At 
the hearing in November 2004, the veteran testified that 
while he was in Korea from March 1969 to November 1970 he 
went to the DMZ at least 6 times to lay communication cables, 
erect poles, and check out problems with the lines.

The veteran asserts that unit records will confirm that he 
did in fact work along the DMZ laying signal cable.  However, 
USASCRURR could not confirm that the veteran's unit performed 
operations along the DMZ, apparently based upon review of the 
unit history submitted by the 51st Signal Battalion.  The 
Board concludes that additional development is required to 
attempt to ascertain whether any records exist for Company B 
of the 51st Signal Battalion and whether there are any 
records which would show whether troops from Company B were 
used by either the 2nd or the 7th Infantry Divisions as 
support personnel during June or July 1969.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO should further develop the 
veteran's claim of exposure to herbicides 
while stationed in Korea.  The unit 
history for the 51st Signal Battalion, as 
well as any records for Company B of this 
battalion, for June and July 1969 should 
be obtained for the purpose of 
determining whether troops assigned to 
Company B were used in support of either 
the 2nd or the 7th Infantry Divisions or 
otherwise preformed duties near the DMZ.

2.  After completing the above, the RO 
should again address the veteran's claim 
for service connection for diabetes.  If 
the decision is unfavorable, the RO 
should provide the veteran and his 
representative with a supplemental 
statement of the case and an opportunity 
to respond.  The case should then be 
returned to the Board after compliance 
with appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2004).

